Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 14, 2017

                                      No. 04-17-00239-CV

                               ASSET PLUS CORPORATION,
                                        Appellant

                                                v.

                                     Juan M. MARTINEZ,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-04644
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On April 14, 2016, Asset Plus Corporation filed a motion for permissive interlocutory
appeal in the trial court. See TEX. R. CIV. P. 168 (providing that, on a party’s motion or on its
own initiative, the trial court may permit an appeal from an interlocutory order that is not
otherwise appealable). On April 17, 2017, a copy of this motion was filed in this court. Upon
receiving the motion, the clerk of this court opened an appellate case and assigned it an appellate
cause number. However, it appears that the appellate case was prematurely opened and the
appellate cause number was prematurely assigned.

       Rule 28.3 of the Texas Rules of Appellate Procedure allows a party, after the trial court
permits a permissive interlocutory appeal, to file a petition in the appellate court seeking a
permissive appeal from an interlocutory order that would not otherwise be appealable. See TEX.
R. APP. P. 28.3(a). No such petition has been filed in this case. We, therefore, ORDER the
clerk of this court to administratively close this case.

        If Asset Plus Corporation files a petition in this court seeking a permissive interlocutory
appeal, the clerk of the court will open a new appellate case and assign it a new appellate cause
number.


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk